Case 1:18-cv-01028-WJM-SKC Document 48 Filed 08/26/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-1028-WJM-SKC

  RAH ENTERPRISES, LLC,

         Plaintiff,

  v.

  TRAVELERS CASUALTY INSURANCE COMPANY
  OF AMERICA,

        Defendant.
  ______________________________________________________________________________

           STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
                          PURSUANT TO FED.R.CIV.P. 41
  ______________________________________________________________________________

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff RAH Enterprises, LLC (hereinafter

  referred to as “RAH”) and Defendant Travelers Casualty Insurance Company of America

  (hereinafter referred to as “Travelers”), by and through their undersigned counsel, hereby submit

  the following Stipulation of Dismissal of Action with Prejudice and, in support thereof, state as

  follows:

         1. On May 2, 2018, Plaintiff commenced this action by filing its Complaint and Jury

             Demand (“Complaint”) against Travelers in the United States District Court for the

             District of Colorado [Docket No. 1].

         2. On June 15, 2018, Travelers filed its Answer, Affirmative Defenses, and Jury Demand

             [Docket No. 12] to the Complaint.
Case 1:18-cv-01028-WJM-SKC Document 48 Filed 08/26/19 USDC Colorado Page 2 of 2




         3. Plaintiff and Travelers have entered into a confidential settlement agreement resolving

             all claims among them in this action, and which requires a dismissal of this action, with

             prejudice, with each party responsible for its own attorneys’ fees and costs.

         4. Fed. R. Civ. P. 41(a)(1)(A)(ii) provides, in pertinent part, that “[t]he plaintiff may

             dismiss an action without a court order by filing … a stipulation of dismissal signed by

             all parties who have appeared.” As indicated below, all parties that have appeared in

             this action have signed this Stipulation. Accordingly, and pursuant to Fed. R. Civ. P.

             41(a)(1)(A)(ii), Plaintiff hereby stipulates to the dismissal of this action, with prejudice,

             with each party to bear its own attorneys’ fees and costs.

             WHEREFORE, Plaintiff RAH Enterprises, LLC and Defendant Travelers Casualty

             Insurance Company of America respectfully request that the Court enter an Order

             dismissing this action, with prejudice, with each party to bear its own attorneys’ fees

             and costs.

             Respectfully submitted this 26th day of August 2019.

   MERLIN LAW GROUP, PA                              FORAN GLENNON PALANDECH
                                                     PONZI & RUDLOFF PC

   By: s/ Jonathan E. Bukowski                       By: s/ Jeri J. Wettestad
   Jonathan E. Bukowski                              Amy M. Samberg
   Timothy G. Burchard II                            Jeri J. Wettestad
   Larry E. Bache, Jr.                               700 17th Street, Ste. 1350
   1001 17th Street, Ste. 1150                       Denver, Colorado 80202
   Denver, CO 80202                                  Telephone: (720) 336-2244
   Telephone: 720-665-9680                           asamberg@fgppr.com
   jbukowski@merlinlawgroup.com                      jwettestad@fgppr.com
   tburchard@merlinlawgroup.com
                                                     Attorneys for Defendant
   Attorneys for Plaintiff



                                                    2
